DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-18 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 17 April 2019 has been acknowledged and considered by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
Claim 11: “means for isolating” (sufficient structure as recited in claim 1)
Claim 11: “means for receiving” (sufficient structure as recited in claim 1)
Claim 11: “means for sensing” (sufficient structure as recited in claim 1)
Claim 12: “means for receiving” (sufficient structure as recited in claim 2)
Claim 13: “means for delivering” (sufficient structure as recited in claim 3)
Claim 14: “means for driving” (sufficient structure as recited in claim 4)
Claim 14: “means for rectifying” (sufficient structure as recited in claim 4)
Claim 14: “means for receiving” (sufficient structure as recited in claim 4)
Claim 15: “means for producing” (sufficient structure as recited in claim 5)
Claim 17: “means for generating” (structure as recited in claim 7)
Claim 17: “means for rectifying” (sufficient structure as recited in claim 7)
Claim 17: “means for receiving” (sufficient structure as recited in claim 7)
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Donofrio et al. (US 2010/0114258 A1). 
Regarding claims 1 and 11, Donofrio describes a method and system comprising 
isolating, by isolation circuitry (124, 126, 128) connected to a power source 108, a voltage from the power source ([0154])
receiving, by sensing circuitry (118A, 118B), the isolated voltage from the isolation circuitry ([0154])
receiving, by the sensing circuitry and via a reference node (amplifiers 95 and 117; [0121], [0154], wherein the reference node is a component of the grounded reference electrode), a reference voltage from an implantable reference electrode ([0059] - [0060], [0066], [0102])
sensing, by the sensing circuitry and via at least two or more implantable sensing electrodes (100, 102, 104, 106), a biomedical signal of a patient using the isolated voltage with respect to the reference voltage ([0160] - [0161])

Regarding claim 10, Donofrio further describes delivering, by stimulation circuitry and via at least two implantable stimulation electrodes, electrical stimulation therapy to the patient ([0143]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-7, 12, and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Donofrio.
The applied reference has a common assignee (Medtronic, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 2 and 12, Donofrio describes the method of claim 1 and the system of claim 11.  Although Donofrio also describes floating power and floating ground lines, Donofrio does not explicitly disclose wherein the reference node is connected to a low power rail in the sensing circuitry. However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the reference node in such a manner, as doing so advantageously allows a common reference electrode to supply the inputs to the amplifier. 
Regarding claims 4 and 14, Donofrio further describes wherein isolating the voltage from the power source comprises 
driving, by a first differential voltage generator, one or more first coupling capacitors (figure 19, capacitors C7 and C8)
driving, by a second differential voltage generator, one or more second coupling capacitors (figure 19, capacitors C7 and C8)
rectifying, by a rectifier 210, a voltage from the one or more first and second coupling capacitors ([0310] - [0311])
receiving, by a hold capacitor, the rectified voltage from the rectifier ([0310] - [0311], capacitor C9)
Although Donofrio does not explicitly disclose the use of multiple differential voltage generators, each configured to drive respective coupling capacitors, the Examiner respectfully submits that incorporating such voltage generators would be a matter of duplicating the known elements of Donofrio’s design without producing any new or unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claims 5 and 15, Donofrio further describes wherein the oscillators may produce outputs of well-known shapes and configurations ([0307], pulse, sine wave, other types of waveforms, continuous, duty cycled, on-demand), which the Examiner respectfully submits as providing suggestion to configure the first differential voltage generator to produce a square wave and the second differential voltage generator to produce a square wave of opposite polarity, with the exact configurations being programmable by the skilled artisan, in order to provide an optimal circuit design.
Regarding claims 6 and 16, although Donofrio does not explicitly disclose wherein the square wave produced by each of the first and second differential voltage 
Regarding claim 7, Donofrio further describes wherein the rectifier may be a full-wave rectifier or a half-wave rectifier ([0296]). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Donofrio in view of Tol et al. (US 2012/020684 A1).
Regarding claims 8 and 17, Donofrio describes the method of claim 1 and the system of claim 10, but Donofrio does not explicitly disclose wherein isolating the voltage from the power source comprises: generating, by a power inverter comprising a transformer, an AC voltage from a DC voltage; rectifying, by a rectifier, a second DC voltage from the AC voltage; and receiving, by a hold capacitor, the second DC voltage from the rectifier.  However, Tol also describes power transfer circuitry for use with implantable stimulation devices ([0004]), including generating, by a power inverter comprising a transformer, an AC voltage from a DC voltage; rectifying, by a rectifier, a second DC voltage from the AC voltage; and receiving, by a hold capacitor, the second DC voltage from the rectifier ([0056]).  As Tol is also directed to circuitry for use with implantable electrical stimulation devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate components similar to those described by Tol when using the 

Claim Rejections - 35 USC § 102 / 35 USC § 103
Claims 3 and 13 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donofrio. 
Regarding claims 3 and 13, Donofrio further describes wherein the reference voltage from the implantable reference electrode comprises a common mode potential introduced by electrical stimulation therapy delivered to the patient ([0059] - [0060], [0066], [0102]).  Specifically regarding this limitation, the Examiner respectfully submits that Donofrio’s discussion of reducing common mode potentials, in particular that “isolation circuits are presented throughout this disclosure that reduce or eliminate the commonality between the neuro and cardiac modules...by reducing or eliminating the commonality, a stimulation signal generated by either the cardiac module or neuro module, a common voltage may not be imposed on the other module, allowing the other module to properly sense physiological conditions” ([0066]) inherently discloses the claimed subject matter as described in the Applicants’ specification ([0029]: “techniques are described herein to reduce or eliminate the effect of a common mode potential that is introduced to sensing circuitry, where the common mode potential is at least partially attributable to the delivery of stimulation by stimulation circuitry...techniques may include the incorporation of isolation circuitry to reduce or eliminate the effect of the common mode potential...the effects of the common mode potential may also be reduced without adversely affecting the desired intensity of electrical stimulation .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10, 238,876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite systems and methods comprising isolating a voltage from a power source, receiving the isolated voltage from the isolation circuitry, receiving a reference voltage from an implantable reference electrode, and sensing a biomedical signal of a patient via implantable sensing electrodes.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792